691 S.E.2d 21 (2010)
Daniel SHORTS, Employee, Plaintiff,
v.
THE MEGA FORCE STAFFING GROUP, Employer,
American Home Assurance Company, Carrier, Defendants.
No. 504P09.
Supreme Court of North Carolina.
January 28, 2010.
Joe E. Austin, Jr., Raleigh, for The Mega Force Staffing, et al.
Michael T. Brown, Jr., Greensboro, for Daniel Shorts.

ORDER
Upon consideration of the petition filed on the 8th of December 2009 by Defendants in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 28th of January 2010."